Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The allowed independent claims 1, 9, and 13 are amended to incorporate allowable subject matter of claims 4 and 12. The independent claims now recite a geometric orientation between the claimed first (161; Figure 1E) and second (162; Figure 1E) baffles providing implied planes of symmetry as illustrated by Applicant’s 1E. With respect to Olgado; Donald J.K. (US 20120009765 A1), see the Examiner’s reasons for allowance at page 10 in the May 10, 2021 office action. The Examiner’s updated search notes Shinriki, Hiroshi et al. (US 20040026037 A1) with symmetrically placed vacuum plenums (201a, 201b; Figure 25A). Likewise Shero; Eric J. et al. (US 7020981 B2) also has symmetrically placed vacuum plenums (128, 130; Figure 3). However, none of the cited prior art, either alone or in combination teach or suggest the claimed degree of separation for the claimed baffle ends.
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed June 1, 2021, with respect to all the Examiner’s cited rejections have been fully considered and are persuasive.  The rejections are withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200075297 A1
US 20200032396 A1
US 20190273004 A1
US 20180305815 A1
US 20180163305 A1
US 20170051402 A1
US 20160355928 A1
US 20160289831 A1
US 20160237559 A1
US 20160194756 A1
US 20160153088 A1
US 20160083837 A1
US 20140235069 A1
US 20130143393 A1
US 20120222813 A1
US 20120146191 A1
US 20120024449 A1
US 20120009765 A1
US 20110290419 A1
US 20110207299 A1
US 20110162580 A1
US 20100279008 A1
US 20100048022 A1
US 20090260569 A1
US 20090203223 A1
US 20090165713 A1
US 20080318417 A1
US 20080202423 A1
US 20080152803 A1
US 20070221130 A1
US 20050208217 A1
US 20040250765 A1
US 20040144311 A1
US 20040071897 A1
US 20040071874 A1
US 20040026037 A1
US 10711347 B2
US 10612141 B2
US 10541145 B2
US 9909214 B2
US 9837250 B2
US 9779918 B2
US 9758870 B2
US 9732421 B2
US 9673092 B2
US 9449859 B2
US 9028648 B1
US 8512472 B2
US 8282768 B1
US 8048226 B2
US 7905959 B2
US 7468104 B2
US 7390366 B2
US 7273526 B2
US 7020981 B2
US 6890596 B2
US 6777352 B2
US 6531069 B1
US 6261408 B1
US 5895530 A
US 5441568 A
US 5338363 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is 
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716